UNITED STATES DISTRICT COURT EASTERN DISTRICT OF THE STATE OF NEW YORK = 4 26971

 

MIGUEL RAMOS, ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED IN THE PROPOSED FLSA
COLLECTIVE ACTION,

Plaintiff(s) INDEX# 1:21-cv-04062
against Date filed 7/20/2021
56 ST AUTO REPAIR INC., ET AL,
Defendant(s}

 

STATE OF NEW YORK COUNTY OF ALBANY 1499742

SECRETARY OF STATE - AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, depeses and says that deponent is not a party to this action, is over the age of 18 years

and has a principal place of business in the County of Albany, State of New York. Thaton 7/28/2021 at 2:00 PM, at the office
of the Secretary of State, of the Stale of New York in the City of Albany, New York at 39 Washington Avenue, he/she served a
true copy of a

SUMMONS IN A CIVIL ACTION AND COMPLAINT,
on 66 ST AUTO REPAIR INC., Defendant in this action.

By delivering to and leaving with NANCY DOUGHERTY, authorized agent in the office of the Secretary of the State, State of
New York, personally at the office of the Secretary of State, of the State of New York, two (2) true copies thereof and that at
the time of making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That said
service was made pursuant to Section 306 BCL

Bearing Index Number and Filing Date endorsed thereon.

{ ] Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowner's
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Description Description of the Recipient is as follows:

A Female with White skin, Brown hair, who is approximately 62 years of age
and has an approximate height of 5' 1” and approximate weight of 125 pounds.

Other identifying features are as follows: Glasses.

    

 

  

 

My
ie
DAVID TATUM
Process Server
State of New ‘York
County of Albany
Sworn to before me on This 2 day of Ag
ae Michelie M. Santspree Emily M. Corbett
f Nolary Public, Slate of New York Notary Public, State af New York
f NO. O15A5047614 No, 01006296470
Notary Public elie M. Sartspree Qualfied in Albany County Qualified is Aloany County
Commission Expires August 7.2025 Commission Expires March 24, 2022

PREFERRED PROCESS SERVERS - 166-06 24th ROAD, LL - WHITESTONE, NY 11357 - 718-362-48¢0
